ORIGINAL

am the ﬂﬂniteh games @uurt at erheral @IaimEFILED

OFFICE OF SPECIAL MASTERS

Filed: June 26, 2015 JUN 2 6 2015
* a: * >1: * * a: * * =1: * >1: * * U.S.COURTOF
UNPUBLISHED FEDERAL CLAIMS
ELENA KARBUSHEVA, * No. 13-040v
*
Petitioner, * Chief Special Master Vowell
*
v. *
* Attorneys” Fees and Costs;
SECRETARY OF HEALTH * Reasonable Amount Requested to which
AND HUMAN SERVICES, * Respondent Does not Object.
*
Respondent. *
*
* * * * * * * * * * * * *

Elena Karbusheva, Pro Se, Boise, Idaho
Simina Vourlis, Law Ofﬁces of Simina Vourlis, Columbus, OH, for petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for respondent.

ATTORNEYS’ FEES AND COSTS DECISION1

On January 11, 2013, Ms. Elena Karbusheva (“Ms. Karbusheva” or “petitioner”) ﬁled a
petition, pro se, pursuant to the National Vaccine Injury Compensation Program,2 alleging that
she suffered from “Giana ~ Barre (sic) syndrome,3 Landry’s ascends paralyses4 (sic), lupus,
encephalopasy5 (sic), high blood pressure, chronicle6 (sic) hepatitis B and diabetes.” Petition
(“Pet”) at 1. Ms. Karbusheva states that these diseases occurred after she was vaccinated. I_d.
On October 24, 2013, a consent motion to substitute Attorney Simina Vourlis in place of Ms.
Karbusheva was ﬁled and granted. On April 24, 2014, a status conference was held. During the

1 Because this decision contains a reasoned explanation for the undersigned’s action in this case, this decision will be
posted on the website of the United States Court of Federal Claims, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has
14 days within which to request redaction “of any information furnished by that party: ( 1) that is a trade secret or
commercial or ﬁnancial in substance and is privileged or conﬁdential; or (2) that includes medical ﬁles or similar ﬁles,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise,
the entire decision will be available to the public. Id.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codiﬁed as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine
Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.

3 “Guillain-Barré syndrome”

4 “Land’s Ascending Paralysis”
5 “Encephalopathy”

6 “Chronic”

status conference, Ms. Karbusheva expressed her desire to terminate her attomey-client
relationship with Ms. Vourlis. Ms. Vourlis’s motion to withdraw from the case was granted.
Petitioner proceeded with her case, pro se, until October 31, 2014, when thethe former special
master assigned to this case entered a decision dismissing the petition for insufﬁcient proof.

On June 15, 2015, respondent and petitioner’s former counsel ﬁled a Stipulation of Facts
Concerning Attorney’s Fees and Costs. According to the stipulation, respondent and petitioner’s
former counsel stipulate to a total award to petitioner of attorneys’ fees and costs in the amount
of $4,625.00. In lieu of ﬁling a Vaccine General Order #9, petitioner’s counsel stated that
counsel did not advance any reimbursable costs in pursuit of this claim.7 Petitioner’s former
counsel indicated that she had no information regarding Ms. Karbusheva’s costs.

The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the request and the lack of any Obj ection by
respondent, the undersigned GRANTS the request for approval and payment of attorneys’ fees

and costs.
Accordingly, an award should be made as follows:

In the form of a check jointly payable to petitioner, Elena Karbusheva, and to petitioner’s
attorney, Simina Vourlis, in the amount of $4,625.00.

In the absence of a motion for review ﬁled pursuant to RCF C Appendix B, the clerk of

the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.8

.«I 9,,

   
 

 

 

IT IS SO ORDERED.   I 3%,; .39
Denise K. Vow I
Chief Special Master

 

 

7 As no Vaccine General Order #9 was ﬁled, this award does not include any costs petitioner may have incurred. If
petitioner incurred such costs, such costs cannot be awarded as they would now be untimely.

8 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint ﬁling of notice renouncing the
right to seek review.